United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                   UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT                       May 4, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-40195


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                               versus

                       ELIAZAR RAMOS-FLORES,

                                                 Defendant-Appellant.



          Appeal from the United States District Court
               for the Southern District of Texas
                          (1:05-CR-638)


Before SMITH, BARKSDALE, and DENNIS, Circuit Judges.

PER CURIAM:*

     Convicted of being an “alien unlawfully found in the United

States after deportation, having previously been convicted of a

felony”, in violation of 8 U.S.C. § 1326(a) and (b)(1), Eliazar

Ramos-Flores challenges:   the district court’s denying, in part,

his motion to suppress evidence obtained in violation of Miranda v.

Arizona, 384 U.S. 436 (1966); and the sufficiency of the evidence

showing he was “found in” the United States within the meaning of

8 U.S.C. § 1326.   AFFIRMED.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                       I.

     On 15 July 2005, an outbound fishing vessel departing Port

Isabel, Texas, was boarded by United States Coast Guard (USCG)

Officers to conduct routine questioning.                   Of the four people

aboard, the captain was a United States citizen; two crewmen

admitted   being   illegal     aliens;      and    Ramos   refused    to   answer

questions,    stating   only    that       he     was   from   “the   park”   and

“Brownsville”.     The Officers transported Ramos, along with the two

admittedly illegal aliens, to a USCG station and notified the

Border Patrol.

     Before giving Ramos Miranda warnings, USCG and Border Patrol

personnel questioned him about his identity, place of birth,

parents’ names, immigration status, and how and when he entered the

United States.     Ramos provided his parents’ names and stated:               he

was from Mexico; he was not authorized to be in the United States;

and he entered on 11 July 2005 around the Los Tomates Bridge.

Ramos was then given Miranda warnings in Spanish and transported to

a Border Patrol station for fingerprinting, as discussed below, and

processing.

     At a pretrial hearing on Ramos’ suppression motion, the

district court suppressed his parents’ names and the date and place

he entered the United States.      On the other hand, because the rest

of Ramos’ biographical information was discoverable through his




                                       2
fingerprints, which are not testimonial evidence, the court denied

the remainder of the motion.

     Ramos waived his right to a jury trial and stipulated in a

signed document to the following facts: his name is Eliazar Ramos-

Flores; he is an alien and citizen of Mexico; he was found by USCG

Officers on an outbound vessel in the Laguna Madre Channel between

Port Isabel and South Padre Island, Texas (the location where the

USCG boarded the vessel was marked on an attached exhibit); he

lacked authorization to enter the United States; and he had been

convicted for illegal re-entry in 1999.

     Pursuant to a bench trial on those stipulated facts, Ramos was

convicted of being an “alien unlawfully found in the United States

after deportation, having previously been convicted of a felony”,

in violation of 8 U.S.C. § 1326(a) and (b)(1).   He was sentenced,

inter alia, to 36 months in prison.

                               II.

     Ramos presents two contentions: the district court reversibly

erred in denying, in part, his motion to suppress his biographical

information obtained in violation of Miranda; and the stipulated

evidence was insufficient to prove he was “found in” the United

States within the meaning of 8 U.S.C. § 1326.      Each contention

fails.




                                3
                                    A.

     In claiming the district court erred by not suppressing the

biographical information he revealed before being given his Miranda

warnings, Ramos maintains this information was the only basis for

his stipulating to his alien status.          We review de novo “[t]he

question of whether Miranda’s guarantees have been impermissibly

denied to [Ramos], assuming the facts as established by the trial

court are not clearly erroneous”. United States v. Harrell, 894
F.2d 120, 122-23 (5th Cir. 1990).

     As noted, the district court suppressed Ramos’ parents’ names

and the date and place he entered the United States.            It refused,

however, to suppress Ramos’ remaining biographical information,

such as his name, nationality, and immigration status, which he

also provided to USCG and Border Patrol personnel before being

given   his   Miranda   warnings,       because   this   information     was

retrievable using his fingerprints.

     Arguably, the district court did not err in that ruling; the

challenged    biographical   information    was   retrievable    using   his

fingerprints and would have been admissible in court.            See, e.g.,

Williams v. Schario, 93 F.3d 527, 528-29 (8th Cir. 1996) (holding

fingerprints are non-testimonial evidence, the admissibility of

which is not affected by Miranda); United States v. Guzman-Bruno,

27 F.3d 420, 421 (9th Cir. 1994) (identity of the defendant is

admissible even if defendant’s statements are not).               See also

                                    4
United States v. Lopez-Moreno, 420 F.3d 420, 435 (5th Cir. 2005)

(affirming denial of motion to suppress and holding admissible

documents in an alien’s “A-file”); United States v. Sanchez-Milam,

305 F.3d 310, 312-13 (5th Cir. 2002) (factfinder may infer from

absence in A-file that alien lacked permission to re-enter the

United States).

     In any event, we need not decide that question because Ramos’

stipulations render this suppression issue moot.                United States v.

Lares-Meraz, 452 F.3d 352, 354-55 (5th Cir. 2006) (“A controversy

is mooted when there are no longer adverse parties with sufficient

legal interests to maintain the litigation.”) (internal quotations

and citations omitted).         Both Ramos and his attorney signed the

stipulation.      And, at the bench trial on 19 October 2005, the

district court ensured Ramos and his attorney understood they were

agreeing   with    the     Government   on    these   facts.        After   those

stipulated facts were read aloud in court, the Government and Ramos

rested. Neither presented any other evidence; nor did they present

any objections or reservations.

     Relying on United States v. Mendoza, 491 F.2d 534, 536 (5th

Cir. 1974), Ramos contends the suppression issue is not moot,

claiming a     stipulated-fact      bench    trial    is   a    proper   means   to

preserve   for    appeal    a   pretrial     suppression       issue.    Mendoza,

however, conditioned such a preservation on the defendants’ “not

withdraw[ing] their pleas of not guilty, and [seeking] to expressly


                                        5
reserve their right to appeal from the order denying the motion to

suppress”.     Id. (emphasis added).

     Ramos’ reliance on a similar case, United States v. Robertson,

698 F.2d 703, 705-709 (5th Cir. 1983), is also misplaced.    There,

our court refused to equate a stipulation of facts to a guilty

plea, which would permit non-jurisdictional defenses on appeal,

pursuant to Federal Rule of Criminal Procedure 11.       Id. at 709

(stating defendant “had ample opportunity during the trial to

protest the [stipulated-facts] procedure if he disagreed with it”).

     Ramos did not reserve, or otherwise signal, his intent to

appeal the partial denial of his suppression motion.   Accordingly,

he rendered this issue moot with his stipulated facts, such as his

“not [having] received permission to re-enter the United States ...

when found”.

                                  B.

     In claiming the stipulated evidence was not sufficient to

prove being “found in” the United States, within the meaning of 8

U.S.C. § 1326, Ramos contends the district court erred in making

that conclusion based on the following stipulation:    he “was found

by the [USCG] on an outbound vessel in the water between Port

Isabel, Texas[,] and South Padre Island, Texas, as specifically

illustrated by exhibit ‘A’, attached hereto”.     At trial, Ramos

emphasized that a circle on exhibit “A” showed the precise location

where he was found by the USCG in the Laguna Madre Channel.      We


                                   6
examine the sufficiency of the evidence to determine whether a

“rational   trier   of    fact   could   have   found    that   the   evidence

established guilt beyond a reasonable doubt”.              United States v.

Serna-Villarreal, 352 F.3d 225, 234 (5th Cir. 2003).

      Drawing on cases in the civil-immigration context, Ramos

maintains § 1326’s “found in” element requires the Government to

prove he voluntarily entered this country by stepping foot on its

dry land, free from official restraint.                 See, e.g., Yang v.

Maugans, 68 F.3d 1540, 1548 (3d Cir. 1995) (entry into the United

States, under the Immigration and Nationality Act, 8 U.S.C. §§

1101(a)(38) and 1361, “does not include waters or airspace subject

to the jurisdiction of the United States” (emphasis added)).

      We need not reach this contention. Our court has specifically

stated that the Laguna Madre Channel, where Ramos stipulated he was

found, is within the United States, Humble Oil & Refining Co. v.

Sun Oil Co., 191 F.2d 705, 716 (5th Cir. 1951):             “The Congress of

the Republic of Texas and the Legislature of the State of Texas,

from 1836 to the present time, have defined the boundaries of the

State so as to include Laguna Madre”.           Therefore, pursuant to the

stipulated facts, a “rational trier of fact could have found that

the evidence established [Ramos was found in the United States and

was    therefore]        guilt[y]   beyond       a      reasonable     doubt”.

Serna-Villareal, 352 F.3d at 234.




                                     7
                         III.

For the foregoing reasons, the judgment is

                                             AFFIRMED.




                           8